 



Exhibit 10.82(a)

EXECUTION COPY

GUARANTY AGREEMENT

     THIS GUARANTY AGREEMENT is given this 30th day of September, 2004, by
bioMérieux SA, a corporation duly organized and existing under the laws of
France (the “Guarantor”), on behalf of its subsidiary, bioMérieux b.v., a
corporation duly organized and existing under the laws of the Netherlands
(hereinafter referred to as “BMX bv” or the “BMX Subsidiary”), in favor of
Gen-Probe Incorporated, a corporation organized and existing under the laws of
the State of Delaware (“GP”). This Guaranty is given in consideration of the
execution by GP of (a) that certain Ribosomal Nucleic Acid License and Option
Agreement (for Easy Q Instrument) entered into between BMX bv and GP (the “RNA
Agreement”) and (b) that certain Escrow Agreement entered into among GP, BMX bv
and Bank of America, a national banking association (the “Escrow Agreement”),
each as of even date herewith (collectively, the RNA Agreement and the Escrow
Agreement are hereinafter referred to as the “Agreements”). Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Agreements.

     The Guarantor hereby agrees as follows:

1. Guaranty

          a. The Guarantor, for itself and its successors and assigns, hereby
unconditionally and irrevocably guarantees to GP and its successors and assigns
the prompt and complete payment when due and the prompt and full performance
when owing of the BMX Subsidiary’s duties and obligations under the Agreements.

          b. Guarantor shall not be entitled to make any defense against any
claim asserted by GP in any arbitration, suit or action instituted by GP to
enforce this Guaranty, or to be excused from any liability hereunder, which the
BMX Subsidiary could not make or invoke itself, and Guarantor hereby irrevocably
waives any defense in law or in equity which is not or would not be available to
the BMX Subsidiary.

          c. Guarantor hereby expressly waives any legal obligation, duty or
necessity for GP to proceed first against the BMX Subsidiary or to exhaust any
remedy GP may have against the BMX Subsidiary, it being agreed that in the event
of any default or failure of the BMX Subsidiary to promptly pay all or any
portion of any amounts due under the Agreements or to promptly perform any and
all other obligations under the Agreements, GP shall have independent rights of
action either (i) separately against Guarantor or the BMX

 



--------------------------------------------------------------------------------



 



Subsidiary individually and/or (ii) jointly against Guarantor and the BMX
Subsidiary.

          d. For the avoidance of doubt, this Guaranty is a guaranty of prompt
payment and performance (and not merely a guaranty of collection).

     2. Continuing Guaranty

          a. This Guaranty is a continuing guaranty and shall (i) remain in full
force and effect with respect to each duty and obligation of the BMX Subsidiary
under the Agreements until paid or performed and (ii) inure to the benefit of,
and be enforceable by, GP and its successors and assigns.

          b. Without limiting Section 2(a) above, in the event of any
bankruptcy, insolvency, reorganization, winding up, liquidation or similar
proceedings with respect to the BMX Subsidiary, no limitation of such
subsidiary’s liabilities or other obligations under the Agreements which may now
or hereafter be imposed by any federal, state or other statute, law or
regulation applicable to such proceedings, shall in any way limit the
obligations of Guarantor hereunder, which obligations shall not be affected by
any such statutory limitation. Further, the obligations of Guarantor hereunder
shall continue to be effective if any obligations of the BMX Subsidiary are
discharged, rejected, rescinded or nullified in any such bankruptcy or
insolvency proceeding, or if any amounts paid to GP or its affiliates must be
returned to the BMX Subsidiary (or to any trustee, receiver or liquidator) in
connection with any such proceeding.

     3. Modifications, Consents and Waivers

          Neither this Guaranty, nor any term, condition, covenant or agreement
hereof may be changed, waived, discharged or terminated, except by an instrument
in writing signed by Guarantor and GP. No failure of Guarantor or GP to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other future exercise of that right by such party.

     4. Waiver of Notices

          Without notice to or further assent from the Guarantor, any of the
terms and conditions respecting the duties and obligations of the BMX Subsidiary
under the Agreements may be waived or modified in writing by the BMX Subsidiary,
and the time of payment of any amount due from such BMX Subsidiary or the time
of performance of any obligation of such BMX Subsidiary may be compromised,
settled or extended in writing by the BMX Subsidiary.

2



--------------------------------------------------------------------------------



 



     5. Binding Effect

          In connection with this Guaranty, the Guarantor represents and
warrants to GP as follows: (a) the Guarantor is a société anonyme duly
organized, validly existing and in good standing under the laws of France and
has all requisite power and authority to execute, deliver and perform this
Guaranty; and (b) the execution, delivery and performance of this Guaranty by
the Guarantor (i) have been duly authorized by all necessary corporate action
and no other corporate proceedings on the part of the Guarantor are necessary to
authorize the execution and delivery by the Guarantor of this Guaranty and
(ii) do not contravene, conflict with or result in a breach of any permit,
authorization or license, any charter or any other organizational document, or
any law, regulation, judgment, order, agreement or legal or contractual
obligations or restriction binding on or otherwise affecting Guarantor.

     6. Jurisdiction; Arbitration

          a. This Guaranty, and the respective rights, duties and obligations of
Guarantor and GP hereunder, shall be construed and governed by the laws of the
State of New York, without giving effect to conflict of law provisions, for all
matters other than the scope or validity of any Licensed Patents, as to which
the laws of the particular jurisdiction where the applicable Licensed Patents
are in dispute shall apply. Any dispute with respect to an alleged breach of
this Guaranty, including any dispute relating to the construction or
interpretation of the rights and obligations of Guarantor or GP, shall be
resolved in accordance with Sections 6(b) and 6(c) below.

          b. Guarantor and GP shall attempt in good faith to resolve promptly
any dispute, controversy or claim between Guarantor and GP relating to, arising
out of, or in any way connected to this Guaranty, the validity, breach or
termination hereof or the transactions contemplated hereby, including any
dispute relating to the construction or interpretation of the rights and
obligations of Guarantor or GP hereunder (each, a “Dispute”), by negotiation in
the ordinary course of business. If the Dispute cannot be resolved in the
parties’ normal course of business, then either party may give the other party
written notice of an unresolved Dispute. Promptly following this notice, the
Dispute shall be referred to more senior executives of each of the parties, who
shall likewise attempt to resolve the dispute by good faith negotiations. If,
despite the parties’ good faith efforts, the Dispute has not been resolved
within forty-five (45) days of the disputing party’s written notice, or if the
parties fail to undertake negotiations within twenty (20) days of such notice,
the parties may seek to settle the applicable Dispute by non-binding mediation
under the supervision of and in accordance with the rules of CPR Mediation
Procedure for business disputes in the United States. For that purpose, either
party may notify the other in writing of its willingness to begin a non-binding
mediation procedure and the other party shall have twenty (20) days from such
notice to reply in writing whether it

3



--------------------------------------------------------------------------------



 



accepts or refuses to begin such a mediation process. In case of acceptance, the
parties shall request the CPR to appoint an independent mediator in accordance
with the aforementioned mediation procedures. The language of the mediation
shall be English and the seat of the mediation shall be New York, New York. Each
party retains the right at any time, by giving written notice to the other, to
terminate any ongoing mediation procedure.

          c. If the Dispute has not been resolved by negotiation or non-binding
mediation as provided in paragraph 6(b) above within ninety (90) days of a
notice of unresolved Dispute or if one of the parties has, by written notice to
the other, refused to begin or proceed with or has terminated the non-binding
mediation procedure contemplated by paragraph 6(b) above, then any such
unresolved Dispute will be resolved by final and binding arbitration in
accordance with this paragraph. Either Guarantor or GP may institute arbitration
proceedings by written notice to that effect to the other party. The arbitration
proceedings shall be conducted under the Commercial Arbitration Rules of the
American Arbitration Association as then in effect (the “AAA Rules”).
Arbitration shall be held in New York, New York. The arbitration shall be
conducted in English before a single arbitrator selected jointly by Guarantor
and GP, provided that if such parties are unable to agree upon such single
arbitrator, the arbitration shall be conducted before three arbitrators, with
each of Guarantor and GP to select one arbitrator and with the third arbitrator
to be appointed in accordance with the AAA Rules. The arbitrator(s) shall
undertake in writing as a condition of service to conduct proceedings in a
speedy and efficient manner to render the award promptly after the final
arbitration hearing, and further, as a condition for any application for fees,
shall confirm in writing to the President of the American Arbitration
Association that such undertaking is being or has been fulfilled, or shall
report the reasons for any failure of fulfillment. If so requested by each of
Guarantor and GP, preparation of any Terms of Reference referred to in AAA Rules
shall be waived and the matters at issue in the Dispute shall be determined by
the arbitrator(s) based on the timely submissions of Guarantor and GP. The
arbitrator(s) shall not have the power to award punitive damages under this
Guaranty. Any arbitral award shall be by majority vote (if three arbitrators are
used) and shall be final and binding on Guarantor and GP. Judgment on the award
may be entered in any court having jurisdiction. Except to the extent entry of
judgment and any subsequent enforcement may require disclosure, and except as
may be required by law or under the rules of any securities exchange on which
Guarantor’s or GP’s securities are traded, each of Guarantor and GP shall hold
in confidence all matters relating to the non-binding mediation (if any) and the
arbitration, including the award. Notwithstanding anything to the contrary
contained herein or in the Agreements, the parties acknowledge and agree that if
a “Dispute” (as defined hereunder and/or in the RNA Agreement) or the equivalent
of a “Dispute” under the Escrow Agreement should arise under this Guaranty and
one or both of the Agreements, which disputes relate to the same underlying
subject matter, each of Guarantor and GP shall have the right to elect, by
written notice to the other and the BMX Subsidiary, to consolidate any resulting
dispute resolution proceedings under the terms and conditions of this paragraph
6. Guarantor further agrees to cause the

4



--------------------------------------------------------------------------------



 



BMX Subsidiary to comply with the immediately preceding sentence.
Notwithstanding anything to the contrary in the foregoing, nothing contained in
this Section 6 shall prevent either Guarantor or GP from seeking temporary
restraining orders, injunctions or such other relief (including, without
limitation, specific performance of this Guaranty) in any courts of the State of
New York or of the United States of America located in the Southern District of
New York or any other court having competent jurisdiction.

     7. Notices

          All notices, requests, demands and other communications required or
permitted to be given pursuant to this Guaranty shall be in writing and in
English, and shall be deemed to have been duly given upon the date of receipt if
delivered by hand, recognized international overnight courier, confirmed
facsimile transmission, or registered or certified mail, return receipt
requested, postage prepaid to the following addresses or facsimile numbers:

     
If to Gen-Probe:
  If to Guarantor:
 
   
Gen-Probe Incorporated
  bioMérieux SA
10210 Genetic Center Drive
  69280 Marcy l’Etoile
San Diego, California 92121-4362
  France
U.S.A.
  Attn: Vice President, Business Development
Attn: Chairman
  Facsimile: +33 4 7887 7512
Facsimile: 1-858-410-8901
   

  with a copy to:

  bioMérieux Legal Department

  69280 Marcy l’Etoile

  France

  Attn: Corporate General Counsel

  Facsimile: +33 478 87 53 70

Either Guarantor or GP may change its designated address and facsimile number by
notice to the other in the manner provided in this Section.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed
and delivered as of the date first above written.

            BIOMERIEUX SA
      By:   /s/ Benoît Adelus        Name:   Benoît Adelus        Title:  
Executive Vice-President     

6